Exhibit 10.14

 

RESTRICTED STOCK AWARD AGREEMENT, between Cable One, Inc. (the “Company”), a
Delaware corporation, and [NAME].

 

This Restricted Stock Award Agreement (the “Award Agreement”) sets forth the
terms and conditions of an award of [NUMBER] restricted shares (the “Award”) of
the Company’s common stock, $0.01 par value per share (a “Share”) that are being
granted to you under the Cable ONE, Inc. 2015 Omnibus Incentive Compensation
Plan (the “Plan”) as of [DATE] (the “Grant Date”) and that are subject to
certain restrictions on transfer and risks of forfeiture and other terms and
conditions specified herein (such restricted Shares subject to this Award
Agreement, the “Restricted Shares”). This Award provides you with the
opportunity to earn, subject to the terms of this Award Agreement and the Plan,
Shares, as set forth in Section 3 of this Award Agreement.

 

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 11
OF THIS AWARD AGREEMENT AND THE RESTRICTIVE COVENANT, CLAWBACK AND RECOUPMENT
PROVISIONS SET FORTH IN SECTION 5 AND APPENDIX A OF THIS AWARD AGREEMENT. BY
SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS
AND CONDITIONS OF THIS AWARD AGREEMENT.

 

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.

 

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

 

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

 

“Cause” shall mean the occurrence of any of the following events: (a) your
fraud, misappropriation, embezzlement or misuse of Company funds or property;
(b) your failure to substantially perform your duties to the Company; (c) your
conviction of, or entry of a plea of guilty or nolo contendre to, a felony or a
crime involving moral turpitude; (d) any wilful act, or failure to act, by you
in bad faith to the material detriment of the Company; (e) your material
noncompliance with Company policies and guidelines; or (f) your material breach
of any term of this Award Agreement or any agreement between you and the
Company; provided that in cases where the Company, in its sole discretion,
determines that a cure opportunity is appropriate, you shall first be provided a
15-day cure period. If, subsequent to your termination of employment with the
Company or one of its Affiliates for any reason other than for Cause, the
Company determines in good faith that your employment could have been terminated
by the Company or applicable Affiliate for Cause, then, at the election of the
Company, your employment will be deemed to have been terminated for Cause as of
the date the events giving rise to Cause occurred.

 

 


--------------------------------------------------------------------------------

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disability” means your absence from employment due to a physical or mental
condition, illness or injury for a period of 180 consecutive Business Days.

 

“Good Reason” means the occurrence, without your written consent, of any of the
following events or circumstances: (a) a material reduction in your annual base
salary or target bonus opportunity; (b) a material diminution in your title,
duties or responsibilities; (c) a relocation of your principal work location by
more than 50 miles; or (d) any material breach of this Award Agreement by the
Company; provided that Good Reason shall not exist unless you give the Company
notice specifically detailing the event you believe gives rise to Good Reason
within 60 days of the date you have knowledge of such event. In cases where cure
is possible, the Company shall be provided a 90-day cure period after such
notice is given in accordance with Section 12 of this Award Agreement; if such
circumstances are not cured by the expiration of such cure period, you may
resign for Good Reason within three months following the end of the cure period,
but if such circumstances are cured within the cure period or if you do not
resign for Good Reason within three months following the end of the cure period,
such circumstances will not be deemed to constitute Good Reason.

 

“Pro-Ration Fraction” means a fraction, (a) the numerator of which is the number
of days elapsed from the Grant Date through the date of termination of
employment and (b) the denominator of which is 1,461.

 

“Restrictive Covenants” means the restrictive covenants set forth in Appendix A,
which are incorporated herein by reference.

 

SECTION 3. Vesting. (a) Service-Based Vesting. (i) Except as otherwise
determined by the Committee in its sole discretion, or as otherwise provided in
this Section 3, the Restricted Shares shall become vested twenty-five percent
(25%) per year for four (4) years commencing on the first anniversary of the
Grant Date and on each anniversary thereafter (each such date, a “Vesting
Date”), subject to your continued employment with the Company or an Affiliate
through the applicable Vesting Date. In addition, except as otherwise provided
in Section 3(a)(ii) – (iv), if your employment with the Company or an Affiliate
terminates at any time before the applicable Vesting Date, any unvested
Restricted Shares shall be immediately forfeited.

 

(ii) Termination Without Cause or for Good Reason. In the event that your
employment is terminated by the Company without Cause or by you for Good Reason
anytime on or after the first anniversary of the Grant Date, except as otherwise
set forth in Section 3(a)(iv)(A), then a portion of your Restricted Shares
determined by multiplying the number of Restricted Shares granted hereunder by
the applicable Pro-Ration Fraction and then subtracting the number of Restricted
Shares that had vested prior to your termination shall immediately vest and any
other Restricted Shares shall be forfeited immediately upon such termination of
employment. For the avoidance of doubt, if such termination of employment occurs
before the first anniversary of the Grant Date, then all then outstanding
Restricted Shares shall be immediately forfeited as of the date of termination.

 

 
2

--------------------------------------------------------------------------------

 

 

(iii) Death or Disability. In the event your employment is terminated due to
death or Disability on or after the first anniversary of the Grant Date, the
service requirements shall no longer apply and you or your estate or applicable
beneficiary, as the case may be, shall immediately vest in a portion of your
Restricted Shares determined by multiplying the number of Restricted Shares
granted hereunder by the applicable Pro-Ration Fraction and then subtracting the
number of Restricted Shares that had vested prior to your termination. Any
Restricted Shares that do not vest pursuant to this Section 3(a)(iii) will be
immediately forfeited.

 

(iv) Change of Control. (A) Except as otherwise provided in this Section
3(a)(iv)(A) or in Section 3(a)(iv)(B) below, following a Change of Control, the
unvested Restricted Shares shall remain outstanding and subject to service
requirements through the applicable Vesting Date; provided that in the event
that your employment terminates on or after a Change of Control but before the
applicable Vesting Date under any of the circumstances described in Section
3(a)(ii) above, (I) if such date of termination is also within 18 months
following such Change of Control, all unvested Restricted Shares then
outstanding shall immediately vest and (II) if such date of termination is after
the date that is 18 months following such Change of Control, then upon your date
of termination, a portion of your then outstanding unvested Restricted Shares
shall immediately vest determined in a manner consistent with the pro-ration
provided in Section 3(a)(ii).

 

(B) Notwithstanding the foregoing, in the event of a Change of Control before
the applicable Vesting Date, unless (I) the unvested but outstanding Restricted
Shares remain outstanding following such Change of Control in accordance with
Section 3(a)(iv)(A) above and (II) the material terms and conditions of such
Restricted Shares as in effect immediately prior to the Change of Control are
preserved following the Change of Control (including with respect to the vesting
schedules), any outstanding unvested Restricted Shares will automatically vest
and all forfeiture provisions related thereto will lapse as of such date.

 

SECTION 4. Delivery of Shares. On or following the date of this Award Agreement,
the Restricted Shares shall be evidenced in such manner as the Company shall
determine. Any certificate or book entry credit issued or entered in respect of
such Restricted Shares shall be registered in your name and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to the Restricted Shares, substantially in the following form:

 

“The transferability of the shares of stock represented hereby is subject to the
terms and conditions (including forfeiture) of the Cable ONE, Inc. 2015 Omnibus
Incentive Compensation Plan and an Award Agreement, as well as the terms and
conditions of applicable law. Copies of such Plan and Award Agreement are on
file (including by electronic means) at the offices of Cable One, Inc.”

 

 
3

--------------------------------------------------------------------------------

 

 

In addition, the Company may affix to certificates for Shares issued pursuant to
this Award Agreement any other legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under any applicable securities laws). The Company shall require that
the certificates or book entry credits evidencing title of the Restricted Shares
be held in custody by the Company or such other custodian as may be designated
by the Committee or the Company, until such time, if any, as the Restricted
Shares have vested, and the Company may require that, as a condition of your
receiving the Restricted Shares, you shall have delivered to the Company or such
other custodian as may be designated by the Committee or the Company, a stock
power, endorsed in blank, relating to such Restricted Shares. If and when the
applicable Vesting Date occurs with respect to the Restricted Shares or the
Restricted Shares otherwise become vested in accordance with Section 3, provided
the Restricted Shares have not been forfeited pursuant to Section 3 or Section
5, the legend set forth above shall be removed from the certificates or book
entry credits evidencing such Shares within 30 days following such date.
Notwithstanding the foregoing, the Company shall be entitled to hold the
Restricted Shares until it shall have received from you a duly executed Form W-8
or W-9, as applicable, and any other information or completed forms the Company
may reasonably require.

 

SECTION 5. Forfeiture of Restricted Shares. (a) Unless the Committee determines
otherwise, and except as otherwise provided in Section 3, if your employment
terminates prior to the applicble Vesting Date, your rights with respect to any
Restricted Shares awarded to you that have not become vested prior to your date
of termination shall immediately terminate, and you will be entitled to no
further payments or benefits with respect thereto.

 

(b) Notwithstanding anything to the contrary in this Award Agreement, in the
event that you incur a termination of employment by the Company without Cause or
due to Disability or by you for Good Reason, in order for the Restricted Shares
to vest as provided in Section 3(a)(ii) or (iii), you must sign a customary
release of claims in favor of the Company and its Affiliates that is acceptable
to the Company, and such release must become effective and irrevocable on or
before the 65th day following your termination of employment. In the event you
do not sign such release or revoke such release before it becomes effective, you
will forfeit all rights to any unvested Restricted Shares. In addition, in the
event that you (i) violate the Restrictive Covenants, (ii) engage in any conduct
constituting Cause, (iii) engage in fraud or wilful misconduct contributing to
any financial restatements or irregularities or a material loss to the Company
or its Affiliates or (iv) otherwise violate any recoupment or clawback policy
adopted by the Company, as may be amended from time to time, to the extent
necessary to address the requirements of applicable law (including Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
codified in Section 10D of the Exchange Act, Section 304 of the Sarbanes-Oxley
Act of 2002 or any other applicable law) (any of the events described in the
foregoing clauses (i)-(iv), a “Forfeiture Event”), all outstanding vested or
unvested Restricted Shares shall be forfeited and canceled. In addition, in the
event of a Forfeiture Event, the Board may require you to disgorge to the
Company all net after-tax amounts that you have realized or received in respect
of this Award, including on the sale or transfer of Shares in respect of
Restricted Shares (or, in the case of any transfer for less than the Fair Market
Value of such Shares, you will disgorge to the Company an amount equal to the
Fair Market Value of such Shares) and any dividend amounts paid pursuant to
Section 6 or, following the applicable Vesting Date, in respect of Shares
related to this Award, in each case, to the extent realized or received in the
12 months before or the 12 months after such Forfeiture Event. For the avoidance
of doubt, to the extent permitted by applicable law, this Section 5(b) will
cease to be effective as a basis for forfeiture, clawback or recoupment of any
portion of this Award from and after a Change of Control.

 

 
4

--------------------------------------------------------------------------------

 

 

SECTION 6. Voting Rights; Dividends. If the Company declares and pays (or sets a
record date with respect to) ordinary cash dividends on Shares on or after the
Grant Date and prior to the applicable Vesting Date, you shall not be entitled
to receive such dividends at the time of payment. Instead, subject to Section 8
below, any such dividends as relate to the Restricted Shares shall be held by
the Company or an escrow agent that is designated by the Company and shall vest
and be paid (less any taxes required to be withheld) at the time the
corresponding Restricted Shares vest (it being understood that the provisions of
this sentence shall not apply to any extraordinary dividends or distributions).
For the avoidance of doubt, dividends shall not be payable with respect to any
Restricted Shares that do not vest in accordance with their terms. You shall
have, with respect to the Restricted Shares, the same right to vote the Shares
as a shareholder of Shares.

 

SECTION 7. Non-Transferability of Restricted Shares. Unless otherwise provided
by the Committee in its discretion or transferred pursuant to a qualified
domestic relations order as defined in the Code or Title I of the Employee
Retirement Income Security Act of 1974, as amended, Restricted Shares may not be
sold, assigned, alienated, transferred, pledged, attached or otherwise
encumbered except as provided in Section 9(a) of the Plan. Any purported sale,
assignment, alienation, transfer, pledge, attachment or other encumbrance of a
Restricted Share in violation of the provisions of this Section 7 and Section
9(a) of the Plan shall be void.

 

SECTION 8. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 4 of this Award Agreement is conditioned on
satisfaction of any applicable withholding taxes in accordance with this Section
8(a) and Section 9(d) of the Plan. In the event that there is withholding tax
liability in connection with the vesting of, or lapse of restrictions associated
with, Restricted Shares and any accrued dividends related thereto, you may
satisfy, in whole or in part, any withholding tax liability: (i) by cash payment
of an amount equal to such withholding liability; or (ii) by having the Company
withhold from the number of Restricted Shares in which you would be entitled to
vest a number of Shares having a fair value equal to such withholding tax
liability in accordance with the Company’s share withholding procedures.

 

 
5

--------------------------------------------------------------------------------

 

 

(b) Consents. Your rights in respect of the Restricted Shares are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
that the Committee may determine to be necessary or advisable (including your
consenting to the Company’s supplying to any third-party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan).

 

SECTION 9. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

 

SECTION 10. Committee Discretion. Subject to the terms of the Plan and this
Award Agreement, the Committee shall have discretion with respect to any actions
to be taken or determinations to be made in connection with this Award
Agreement, and its determinations shall be final, binding and conclusive.

 

SECTION 11. Dispute Resolution. (a) Jurisdiction and Venue. (i) This Award
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to principles of conflict of laws that could
cause the application of the law of any jurisdiction other than the State of
Delaware.

 

(ii) Subject to the provisions of Section 11(a)(iii), any controversy or claim
between you and the Company or its Affiliates arising out of or relating to or
concerning the provisions of any Award Agreement or the Plan shall be finally
settled by arbitration in Phoenix, Arizona, before, and in accordance with the
rules then obtaining of the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA.

 

(iii) In addition to its right to submit any dispute or controversy to
arbitration, the Company or one of its Affiliates may bring an action or special
proceeding in a state or Federal court of competent jurisdiction sitting in
Phoenix, Arizona, whether or not an arbitration proceeding has theretofore been
or is ever initiated, for the purpose of temporarily, preliminarily or
permanently enforcing the provisions of the Plan, the Restrictive Covenants, or
to enforce an arbitration award, and, for the purposes of this Section
11(a)(iii), you (A) expressly consent to the application of Section 11(a)(iv) to
any such action or proceeding, (B) agree that proof shall not be required that
monetary damages for breach of the provisions of the Restrictive Covenants or
this Award Agreement would be difficult to calculate and that remedies at law
would be inadequate, and (C) irrevocably appoint the General Counsel of the
Company as your agent for service of process in connection with any such action
or proceeding, who shall promptly advise you of any such service of process by
notifying you at the last address on file in the Company’s records.

 

 
6

--------------------------------------------------------------------------------

 

 

(iv) You and the Company hereby irrevocably submit to the exclusive jurisdiction
of any state or Federal court located in Phoenix, Arizona, over any suit, action
or proceeding arising out of, relating to or in connection with this Award
Agreement or the Plan that is not otherwise required to be arbitrated or
resolved in accordance with the provisions of Section 11(a)(ii). This includes
any suit, action or proceeding to compel arbitration or to enforce an
arbitration award. You and the Company acknowledge that the forum designated by
this Section 11(a)(iv) has a reasonable relation to this Award Agreement, and to
your relationship to the Company. Notwithstanding the foregoing, nothing herein
shall preclude you or the Company from bringing any action or proceeding in any
other court for the purpose of enforcing the provisions of Sections 11(a)(i),
11(a)(ii) or this Section 11(a)(iv). The agreement of you and the Company as to
forum is independent of the law that may be applied in the action, and you and
the Company agree to such forum even if the forum may under applicable law
choose to apply nonforum law. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any objection which you or the Company now
or hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in this Section
11(a)(iv). You and the Company undertake not to commence any action arising out
of, or relating to or in connection with this Award Agreement in any forum other
than a forum described in this Section 11(a)(iv), or, to the extent applicable,
Section 11(a)(ii). You and the Company agree that, to the fullest extent
permitted by applicable law, a final and nonappealable judgment in any such
suit, action or proceeding in any such court shall be conclusive and binding
upon you and the Company.

 

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

 

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 11, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 

SECTION 12. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to the Company:

Cable One, Inc.

210 E. Earll Drive

Phoenix, AZ 85012

Attn: General Counsel

   

If to you:

To your address as most recently supplied to the Company and set forth in the
Company’s records

 

 
7

--------------------------------------------------------------------------------

 

 

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

 

SECTION 13. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”.

 

SECTION 14. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the Restricted Shares shall be
subject to the provisions of Section 7(c) of the Plan).

 

SECTION 15. Severability. If any provision of this Award Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible. Further, if a court should determine
that any portion of this Award Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.

 

SECTION 16. Electronic Delivery and Acceptance. The Company may deliver any
documents related to current or future participation in the Plan (including any
notice given pursuant to Section 12) by electronic means. You hereby consent to
receive such documents by electronic delivery, and agree to participate in the
Plan and be bound by the terms and conditions of this Award Agreement, through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company. Your electronic acceptance is required
and the award will be cancelled if you fail to comply with the Company’s
acceptance requirement within one year of the Grant Date.

 

 

8 